SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

859
KA 15-01169
PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

DONALD C. PENDLETON, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (THERESA L. PREZIOSO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

NIAGARA COUNTY DISTRICT ATTORNEY’S OFFICE, LOCKPORT (THOMAS H. BRANDT
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Niagara County
(Matthew J. Murphy, III, A.J.), rendered June 17, 2015. The judgment
convicted defendant, upon his plea of guilty, of attempted criminal
contempt in the second degree.

     It is hereby ORDERED that said appeal is unanimously dismissed
(see People v Mackey, 79 AD3d 1680, 1681, lv denied 16 NY3d 860).




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court